DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29th 2021 has been entered.
 
	Claim Status:
	Claims 1-2 and 4-27 are pending.
	Claims 1, 10 and 22 are amended.
	Claim 3 is cancelled.
	Claims 1-2 and 4-27 are examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 and 4-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term of “correlates” in claim 1, 10 and 22 are indefinite, Examiner is unclear what “correlates” actually mean, because it can interpreted as “connection” or “affect”. Clarification is required. 
	In claim 1: The limitation “positive temperature coefficient material” recited twice and they are lack of antecedent basis. It is unclear to the Examiner are they the same “positive temperature coefficient material” or they are two different. 
	In claim 10, the limitation “positive temperature coefficient material” recited twice and they are lack of antecedent basis. It is unclear to the Examiner are they the same “positive temperature coefficient material” or they are two different.
In claim 22, “first positive temperature coefficient material” and “second positive temperature coefficient material” are lack of antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 22-24 and 27 are rejected under 35 U.S.C. 102(a1) as being anticipated by HORSMA (US4314145 previously cited).
	Regarding claim 1, HORSMA discloses a voltage-leveled self-regulating heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a conductor (electrode 1, fig.6); 
	a core (PTC element 5, fig.6) that encapsulates the conductor (electrode 1, fig.6), the core (PTC element 5, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	an additional conductor (electrode 2, fig.6); 
	an additional core (PTC element 6, fig.6) that encapsulates the additional conductor (electrode 2, fig.6), the additional core (PTC element 6, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (RCW element 10 or electrode 3, fig.6) positioned in physical and electrical contact with the core (PTC element 5, fig.6) and the additional core (PTC element 6, fig.6), the conductive material (RCW element 10 or electrode 3, fig.6) in physical in which each of FIG. 1 to 8 show cross-sections through elongate devices which have substantially constant cross-section throughout their length…”, it is noted: which mean the heater cable is not 100% completely covered by “RCW element 10”, and also refer to HORSMA FIG. 6 shown about “#CD 15”  and “#CD 16” area that “RCW element 10” is not contacting the cores] of an outer surface of the core (PTC element 5, fig.6) and an additional outer surface of the additional core (PTC element 6, fig.6), wherein the portion refer to HORSMA Col 8 line 21-23 cited: “…in which each of FIG. 1 to 8 show cross-sections through elongate devices which have substantially constant cross-section throughout their length…”, it is noted: which mean the heater cable is not 100% completely covered by “RCW element 10”, and also refer to HORSMA FIG. 6 shown about “#CD 15”  and “#CD 16” area that “RCW element 10” is not contacting the cores] of the outer surface and the additional outer surface in contact with the conductive material (RCW element 10 or electrode 3, fig.6) correlates1 with a power output of the heater cable [refer to HORSMA col 4 line 25-34 citing: “…The terms "relatively CW element" and "RCW element" are used in this specification to denote an element whose resistance is less than the resistance of the PTC element or elements over at least a part of the temperature range in which the device can be operated, or, if there is more than one RCW element, each element of a combination of elements whose combined resistance is less than the combined resistance of the PTC element or elements over at least a part of the temperature range in which the device can be operated…”, which mean “RCW element 10” conduct current between cores and that is equal to electrically couples] (Examiner note: Since RCW element 10 conduct current between the two cores, it is inherently HORSMA heater cable “RCW element 10” coverages correlates to a power output of the heater cable, or else “RCW element 10” would not have generate any heat at all).

    PNG
    media_image1.png
    552
    554
    media_image1.png
    Greyscale


Regarding claim 8, HORSMA discloses substantially all features set forth in claim 1, HORSMA further discloses wherein the core (PTC element 5, fig.6) physically contacts the additional core (PTC element 6, fig.6) (refer to HORSMA FIG.6)

	Regarding claim 22, HORSMA discloses a heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first core (PTC element 5, fig.6) comprising first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second core (PTC element 6, fig.6) comprising second positive temperature coefficient material(refer to the term “PTC” in PTC element 6, fig.6); and 
RCW element 10 or electrode 3, fig.6) placed in physical and electrical contact with a first surface of the first core (PTC element 5, fig.6) and a second surface of the second core (PTC element 6, fig.6), the conductive material (RCW element 10 or electrode 3, fig.6) in physical contact with a percentage of the first surface of the first core (PTC element 5, fig.6) and the second surface of the second core (PTC element 6, fig.6), the percentage being less than 100 percent [refer to HORSMA Col 8 line 21-23 cited: “…in which each of FIG. 1 to 8 show cross-sections through elongate devices which have substantially constant cross-section throughout their length…”, it is noted: which mean the heater cable is not 100% completely covered by “RCW element 10”, and also refer to HORSMA FIG. 6 shown about “#CD 15”  and “#CD 16” area that “RCW element 10” is not contacting the cores] and correlating2 with a power output of the heater cable [refer to HORSMA col 4 line 25-34 citing: “…The terms "relatively CW element" and "RCW element" are used in this specification to denote an element whose resistance is less than the resistance of the PTC element or elements over at least a part of the temperature range in which the device can be operated, or, if there is more than one RCW element, each element of a combination of elements whose combined resistance is less than the combined resistance of the PTC element or elements over at least a part of the temperature range in which the device can be operated…”, which mean “RCW element 10” conduct current between cores and that is equal to electrically couples] (Examiner note: Since HORSMA’s “RCW element 10” conduct current between the two cores, it is inherently HORSMA heater cable “RCW element 10” coverages correlates to a power output of the heater cable, or else “RCW element 10” would not have generate any heat at all).

    PNG
    media_image1.png
    552
    554
    media_image1.png
    Greyscale


Regarding claim 23, HORSMA discloses substantially all features set forth in claim 22, HORSMA further discloses wherein the conductive material (RCW element 10 or electrode 3, Fig.6) covers only a portion of the first surface and only a portion of the second surface (refer to HORSMA fig.6 shown) [refer to HORSMA Col 8 line 21-23 cited: “…in which each of FIG. 1 to 8 show cross-sections through elongate devices which have substantially constant cross-section throughout their length…”, which mean it is not completely covered by “RCW element 10” and also refer to HORSMA FIG. 6 shown above about “CD 15”  and “CD 16” area that “RCW element 10” is not contacting the cores, furthermore, “electrode 3” also fulfill claim 23 limitation].

Regarding claim 24, HORSMA discloses substantially all features set forth in claim 23, HORSMA further discloses the conductive material (RCW element 10 or electrode 3, Fig.6) is selected from the group consisting essentially of: patterned conductive ink; metal foil; and conductive wire [refer to HORSMA Col 7, line 37-40, cited:”… For example the electrode may be a solid or stranded wire, e.g. a tin-coated copper wire, or a solid or perforated metal tape or plate, or a woven wire mesh…”].

Regarding claim 27, HORSMA discloses substantially all features set forth in claim 22, HORSMA further discloses wherein the first core (PTC element 5, fig.6) encapsulates a first conductor (electrode 1, fig.6), wherein the second core (PTC element 6, fig.6) encapsulates a second conductor (electrode 2, fig.6), and wherein the heater cable comprises a voltage leveled self-regulating heater cable (Refer to HORSMA title “Electrical devices containing PTC elements”) (refer to HORSMA FIG. 6 shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of KOCHMAN et al (US6958463 previously cited).
Regarding claim 2, HORSMA discloses substantially all features set forth in claim 1, HORSMA does not disclose conductive ink in contact with the outer surface of the core and in contact with at least a portion of the conductive material.
KOCHMAN discloses that conductive ink can replace a conductive fibers [refer to KOCHMAN Fig. 1 and Fig. 4b, Col 3 line 30-33, cited:”…The electrically conductive fibers may be comprised of carbon, metal fibers, and/or textile threads coated with one or combination of the following materials: metal, carbon and/or electrically conductive ink…” and Col 9, line 30-31, cited:”… metal wire/electrically conductive textile fiber conductor (3) …”] (it is noted: “electrode 3” can be consider as a conductive fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA wrapping the cores with a conductive ink portion extending lengthwise along the core and a second conductive ink, as taught by KOCHMAN, in order to provide a reduced diameter and thinner heating cable for tighter installation space. 

Regarding claim 4, HORSMA discloses substantially all features set forth in claim 1, HORSMA does not disclose a first conductive ink portion extending lengthwise along the core; and a second conductive ink portion extending lengthwise along the additional core.
KOCHMAN discloses a first conductive ink portion (top #3, fig.1) extending lengthwise along the core (sensing layer #4 & heating mean #5, fig.1); and a second conductive ink portion (bottom #3, fig.1) extending lengthwise along the additional core (return conductor #6 & insulation mean layer #7, fig.1) [refer to KOCHMAN Fig. 1 and Fig. 4b, Col 3 line 30-33 for the “conductive ink portion”, cited:”…The electrically conductive fibers may be comprised of carbon, metal fibers, and/or textile threads coated with one or combination of the following materials: metal, carbon and/or electrically conductive ink…” and Col 9, line 30-31,  cited:”… metal wire/electrically conductive textile fiber conductor (3) …”].

    PNG
    media_image2.png
    437
    536
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified HORSMA heater cable with a first conductive ink portion extending lengthwise along the core and a second conductive ink portion extending lengthwise along the additional core, as taught by KOCHMAN, in order to provide a reduced diameter and thinner heating cable for tighter installation space. 

Claims 5-7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited).
Regarding claim 5, HORSMA discloses substantially all features set forth in claim 1, HORSMA Fig.6 does not disclose including a web extending between the core and the additional core.
However another embodiment of HORSMA Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 6, HORSMA discloses substantially all features set forth in claim 5, HORSMA in Fig.6 does not discloses the web is electrically active.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 7, HORSMA discloses substantially all features set forth in claim 5, HORSMA in Fig.6 does not discloses the web is electrically inactive.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below).  (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web 

Regarding claim 25, HORSMA discloses substantially all features set forth in claim 24, HORSMA in Fig.6 does not discloses an electrically active web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 26, HORSMA discloses substantially all features set forth in claim 24, HORSMA in Fig.6 does not discloses an electrically inactive web extending between the first core and the second core.
However another embodiment of HORSMA in Fig. 4 discloses a web that can selectively electrically active or inactive based on temperature extending between the first core and the second core (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

	Claims 1, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al (US7989740B2 previously cited).
	Regarding claim 1, HORSMA discloses a voltage-leveled self-regulating heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a conductor (electrode 1, fig.6); 
PTC element 5, fig.6) that encapsulates the conductor (electrode 1, fig.6), the core (PTC element 5, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	an additional conductor (electrode 2, fig.6); 
	an additional core (PTC element 6, fig.6) that encapsulates the additional conductor (electrode 2, fig.6), the additional core (PTC element 6, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) positioned in physical and electrical contact with the core (PTC element 5, fig.6) and the additional core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical contact with only a portion (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of an outer surface of the core (PTC element 5, fig.6) and an additional outer surface of the additional core (PTC element 6, fig.6).

    PNG
    media_image1.png
    552
    554
    media_image1.png
    Greyscale

HORSMA does not disclose the portion of the outer surface and the additional outer surface in contact with the conductive material correlates3 with a power output of the heater cable.
	Whitney discloses the portion of the outer surface (one of the #102 outer surface, fig.1) and the additional outer surface (the other of the #102 outer surface, fig.1) in contact with the conductive material (#104, fig.1) correlates3 with a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image4.png
    314
    710
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with the portion of the outer surface and the additional outer surface in contact with the conductive material correlates3 with a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).

	Regarding claim 9, the modification of HORSMA or HORSMA/Whitney discloses substantially all features set forth in claim 1, HORSMA further discloses the conductive material (electrode 3, fig.6) comprises an electrically conductive wire [refer to HORSMA Col 7 line 36-39 cited: “…the electrode is long, it is preferable to use electrodes of copper, aluminum or another metal having a suitably low resistivity…”]. 
	HORSMA does not discloses the conductive wire is wrapped around at least a portion of the core.
	Whitney discloses the conductive wire (heating element #106, fig.1) is wrapped around at least a portion of the core (one of the #102, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with a wrapping density of the conductive material around the outer surface /the portion of the outer surface and the additional outer surface in contact with the conductive material/ the percentage of contact between conductive material and the cores’ surfaces; correlates4 with a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).

	Regarding claim 10, HORSMA discloses a voltage-leveled self-regulating heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first conductor (electrode 1, fig.6); 
	a first core (PTC element 5, fig.6) that encapsulates the first conductor (electrode 1, fig.6), the first core (PTC element 5, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
	a second conductor (electrode 2, fig.6); 
	a second core (PTC element 6, fig.6) that encapsulates the second conductor (electrode 2, fig.6), the second core (electrode 2, fig.6) comprising positive temperature coefficient material (refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) in contact with outer surfaces of the first core (PTC element 6, fig.6) and the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) electrically couples the first core (PTC element 6, fig.6) to the second core (PTC element 5, fig.6), wherein the conductive material (electrode 3, fig.6) is selected from the group consisting essentially of: metal  [refer to HORSMA Col 7 line 36-39 cited: “…the electrode is long, it is preferable to use electrodes of copper, aluminum or another metal having a suitably low resistivity…”] and conductive ink.

    PNG
    media_image1.png
    552
    554
    media_image1.png
    Greyscale

	HORSMA does not discloses a conductive material in contact with and wrapped around outer surfaces of the first core and the second core  and wherein a wrapping density of the conductive material around the outer surfaces correlates5 with a power output of the heater cable 
	Whitney discloses a conductive material (heating element #106, fig.1) in contact with and wrapped around outer surfaces of the first core (one of the bus wires #102, fig.1) and the second core (the other of the bus wires #102, fig.1), and a wrapping density of the conductive material (heating element #106, fig.1) around the outer surface correlates6 with a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image4.png
    314
    710
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with a wrapping density of the conductive material around the outer surface /the portion of the outer surface and the additional outer surface in contact with the conductive material/ the percentage of contact between conductive material and the cores’ surfaces; correlates7 with a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).

	Regarding claim 22, HORSMA discloses a heater cable (Refer to HORSMA’s title “Electrical devices containing PTC elements”, and fig.6) comprising: 
	a first core (PTC element 5, fig.6) comprising first positive temperature coefficient material (refer to the term “PTC” in PTC element 5, fig.6); 
PTC element 6, fig.6) comprising second positive temperature coefficient material(refer to the term “PTC” in PTC element 6, fig.6); and 
	a conductive material (electrode 3, fig.6) placed in physical and electrical contact with a first surface of the first core (PTC element 5, fig.6) and a second surface of the second core (PTC element 6, fig.6), the conductive material (electrode 3, fig.6) in physical contact with a percentage (refer to “electrode 3” coverage on the surface of the core and the additional core, fig.6) of the first surface of the first core (PTC element 5, fig.6) and the second surface of the second core (PTC element 6, fig.6), the percentage being less than 100 percent (refer to “electrode 3” coverage on the surface of the core and the additional core which is less than 100 percent, fig.6) and correlating3 with a power output of the heater cable 
	

    PNG
    media_image1.png
    552
    554
    media_image1.png
    Greyscale

	HORSMA does not disclose percentage is correlating8 with a power output of the heater cable.
Whitney discloses percentage is correlating9 with a power output of the heater cable [refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”].

    PNG
    media_image4.png
    314
    710
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA “electrode 3” with the percentage being less than 100 percent and correlating10 with a power output of the heater cable, as taught by Whitney, in order to provide different power output with different spacing pitch of wrapping (refer to Whitney Col 3 line 64 – Col 4 line 3 cited: “…This may be important when more resistance wire is desired per zone. Different combinations of spacing pitch of the wrapping of heating elements give different resistances and power output of the heating cable depending on applied voltages…”).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over HORSMA (US4314145 previously cited), in view of Whitney et al. (US 7989740B2 previously cited) and further in view of KOCHMAN et al (US6958463 previously cited).
Regarding claim 11, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 10, HORSMA further discloses first conductive wire (electrode 3, fig.6) contacting a first portion of the first core (PTC element 5, fig.6) and a second portion of the second core (PTC element 6, fig.6), wherein the conductive material (RCW element 10, fig.6) is in physical contact with the first conductive wire (electrode 3, fig.6).
HORSMA does not disclose first conductive ink printed on a first portion of the first core; and second conductive ink printed on a second portion of the second core, wherein the conductive material is in physical contact with the first conductive ink and the second conductive ink.
Whitney further discloses two conductive wire (heating element #106-1 and 106-2, fig. 3C) wrapped around the two cores (bus wires #102-1 and 102-2, fig. 3C), which first conductive wire  (heating element #106-1, fig. 3C) wrapped a first portion of first core (bus wires #102-1, fig. 3C) and second conductive wire (heating element #106-2, fig. 3C) wrapped a second portion of second core (bus wires #102-2, fig. 3C), wherein the conductive material (clip #500, fig. 3C) is in physical contact with the first conductive ink (heating element #106-1, fig. 3C) and the second conductive ink (bus wires #102-2, fig. 3C) (refer to Whitney Fig. 3C show below) (refer to Whitney col 6 line 8 –line 15 cited: “…Clip 500 includes a tab 502 and an aperture 504. Aperture 504 is found in a head area 506. Also, clips may also include staples, crimps, metal wires, and spring-loaded jaws. Further, spot-welding, soldering or brazing, or other metal-to-metal bonding, such as wrapping wires around the entire bus wire structure, may be used…”).

    PNG
    media_image5.png
    280
    596
    media_image5.png
    Greyscale

KOCH8463 discloses that conductive ink can be replace a conductive fibers (refer to KOCHMAN Fig. 1 and Fig. 4b, Col 3 line 30-33, cited:”…The electrically conductive fibers may be comprised of carbon, metal fibers, and/or textile threads coated with one or combination of the following materials: metal, carbon and/or electrically conductive ink…” and Col 9, line 30-31, cited:”… metal wire/electrically conductive textile fiber conductor (3) …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with two conductive wire wrapped around the two cores, which first conductive wire wrapped a first portion of first core and second conductive wire wrapped a second portion of second core, as taught by Whitney, in order to provide redundancy of current connection in case of wire breakage or cut (refer to Whitney Col 4 line 40-41).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified HORSMA heater cable with a first conductive ink portion extending lengthwise along the core and a second conductive ink portion extending lengthwise along the additional core, as taught by 

Regarding claim 12, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 10, HORSMA does not disclose the conductive material comprises electrically conductive metal foil that encircles the first and second cores.
KOCH8463 discloses the conductive material comprises electrically conductive metal foil (#2, metal sheath (mesh or foil) covering) that encircles the first (#8, PTC temperature sensing means) and second cores (#5, heating mean). (refer to KOCH8463 Col 4 line 59-64, cited:”… The term "conductive means" or "conductor" described in this invention shall mean at least one of the following electrically conductive materials: metal wires, metal mesh or metal foil, electrically conductive textile fibers, electrically conductive polymers and other conductive materials, suitable for the purpose of this invention…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable containing PTC elements with the teaching of using metal foil as conductive material, as taught by KOCH8463, in order to increase the tightness of the devices, the contact surface between the PTC elements and the metal foil, and a wider contact surface.

Regarding claim 13, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 10, HORSMA in Fig.6 or Whitney do not disclose web interposed between the first core and the second core, the web connecting the first core to the second core.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).

    PNG
    media_image3.png
    474
    544
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 14, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically active.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core (PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Regarding claim 15, the modification of HORSMA and Whitney discloses substantially all features set forth in claim 13, HORSMA in Fig.6 and Whitney do not disclose the web is electrically inactive.
However another embodiment of HORSMA Fig. 4 discloses a web (refer to “web” annotated in fig. 4) that can selectively electrically active or inactive based on temperature extending between the first core (PTC element 5, fig.4) and the second core PTC element 5 on electrode 2, fig. 4) (refer to HORSMA FIG. 4 annotated below) (it is noted: The web is made out of PTC materials, It is well known in the art of heating and temperature sensing, the PTC materials is electrically active within a certain temperature range and electrically inactive outside a certain temperature range) (refer to HORSMA Col 1, line 13-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HORSMA heater cable with a web extending between the core and the additional core, as taught by HORSMA embodiment fig.4, in order to provide a wide heated surface while increase the RI zone area generate a larger heat zone, and able to control electrically active or inactive, doing so would increase the utility of such cable. 

Response to Amendment
With respect to the Rejection 112b: the applicant’s amendment filed on January 29th 2021 that overcame the Rejection 112b in the previous office action. However, new 112b Rejection issues raised.
Response to Argument
Applicant's arguments filed January 29th 2021 have been fully considered but they are not persuasive as the following reasons:
	The applicants argue: “…Horsma teaches a heater/temperature sensor cable having two electrodes 1, 2 surrounded by positive temperature coefficient (PTC) elements 5, 6, and a third metal electrode 3 running the length of the device and contacting the two PTC-surrounded electrodes 1, 2. Horsma, Figure 6; col. 10, lines 13-23. As conceded by the Office (see Office Action, pg. 6), Horsma is silent as to how a certain portion of a conductive material around PTC elements 5, 6 could affect power output of the heater cable. …” Remark page 2.
	The examiner's response: The argument above is unpersuasive because: 
	In light of the 112b in above Office action, the term “correlates” is indefinite, because it is unclear that “correlates” can be interpreted into two different definitions which are “connection” or “affect”, in this case, it is interpreted as “connection” rather than “affect” therefore, inherently HORSMA heater cable of course has a connection to a power output of the heater cable, or else it would not have generate any heat at all. 
For compact prosecution, there are two rejections have been made as set for the Office Action above, based on the term “correlates” is interpreted by different ways. 

	The applicants argue: “…claim 1 calls for "the portion of the outer surface and the additional outer surface [of the core and the additional core] in contact with the conductive material correlates with a power output of the heater cable." Whitney is silent as to how portions of PTC cores in contact with a conductive material correlates with power output. Rather, as discussed above, Whitney only discusses wrapping densities around an insulation layer. Thus, the teachings of Whitney cannot be applied to the cable to Horsma to arrive at claimed invention…” Remark page 2.
	The examiner’s response: The argument above is unpersuasive because: 
	In response to applicant's argument that Whitney is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Whitney is closely related to applicant’s endeavor in the field of electrical heater cable, and they also share close CPC classification B05B3/10 and B05B3/56, and close USPC classification 219/539 and 219/549. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, 
The secondary Whitney reference is only used to disclose “a conductive material (heating element #106, fig.1) in contact with and wrapped around outer surfaces of the first core (one of the bus wires #102, fig.1) and the second core (the other of the bus wires #102, fig.1), and a wrapping density of the conductive material (heating element #106, fig.1) around the outer surface correlates11 with a power output of the heater cable”, all the other limitations already disclosed/suggested by the primary HORSMA reference, which is included the teaching of the use of PTC materials as core. Since both HORSMA and Whitney references are related as the same technical field, therefore it would have been obvious to combine them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “correlates” in this rejection is interpreted as “connection”, refer to 112b above.
        2 The term “correlates” in this rejection is interpreted as “connection”, refer to 112b above.
        3 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        4 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        5 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        6 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        7 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        8 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        9 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        10 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.
        11 The term “correlates” in this rejection is interpreted as “affect”, refer to 112b above.